    Case 2:19-cr-00219-MJH Document 61 Filed 03/10/20 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                )
                                        )
             v.                         )     Criminal No. 19-219
                                        )
MUSTAFA MOUSAB ALOWEMER                 )


                              ORDER OF COURT

                              10th day of March, 2020, upon consideration of
      AND NOW, to-wit, this ______

the within Motion to Extend the Time for Filing Pretrial Motions, it is hereby

ORDERED, ADJUDGED AND DECREED that said motion be and the same

hereby is, GRANTED;

      IT IS FURTHER ORDERED that the delay resulting from this extension

of time (March 9, 2020 through June 8, 2020) be deemed excludable delay

under the Speedy Trial Act 18 U.S.C. § 3161 et seq. Specifically, the court finds

that the ends of justice served by granting this continuance outweigh the best

interest of the public and the defendant to a speedy trial, 18 U.S.C.

§ 3161(h)(7)(A), since, for the reasons stated in defendant’s motion, the failure

to grant such continuance would deny counsel for the defendant reasonable

time necessary for effective preparation, taking into account the exercise of due

diligence, 18 U.S.C. § 3161(h)(7)(B)(iv);

      IT IS FURTHER ORDERED that any pretrial motions referred to in

Local Criminal Rule 12 are due on or before June 8, 2020.


                                  ___________________________________
                                  Marilyn J. Horan
                                  United States District Judge
